Exhibit 2.1 FIFTH AMENDED AND RESTATED BYLAWS OF FRONTIER OIL CORPORATION (A WYOMING CORPORATION) (As Amended Through November 12, 2008) These Fifth Amended and Restated Bylaws (as amended, restated or otherwise modified from time to time, these “Bylaws”) are subject to, and governed by, the Wyoming Business Corporation Act (as now or hereafter in effect, “WBCA”) and the Second Amended and Restated Articles of Incorporation (as amended, restated or otherwise modified from time to time, the “Articles of Incorporation,” such term to include the resolutions of the Board of
